McCay, J.,
announced his concurrence from the bench as follows : If property be demised to A for life with remainder to B and C, and the executor deliver possession of the estate to A, who enters upon the full enjoyment of the life-estate, she holds it for herself and the remaindermen. And any duty, (as to divide the estate or the like,) put upon the executor by the will, after the determination of the life-estate, is a special trust, and forms no part of his duty as executor, and the supervision of it does not belong to the Court of Ordinary, but to the Superior Court.
*386Where one is in adverse possession of land, against the true owner, and rents it to a tenant, avowedly in his character of adverse holder, the tenant cannot attorn to the true owner or deny the adverse possession of his landlord.